Case 3:19-cv-01480-TJC-JBT Document 12 Filed 03/10/20 Page 1 of 5 PageID 54




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  UNITED STATES OF AMERICA,

        Plaintiff,
  v.                                            CASE NO. 3:19-cv-1480-J-32JBT

  REAL PROPERTY, INCLUDING ALL
  IMPROVEMENTS THEREON AND
  APPURTENANCES THERETO,
  LOCATED AT 22020 FRONT BEACH
  ROAD, UNIT 2, PANAMA CITY
  BEACH, FLORIDA;

  and

  3232 MAGNOLIA ISLANDS BOULEVARD,
  PANAMA CITY BEACH, FLORIDA,

        Defendants.


                UNITED STATES= CONSENT MOTION FOR
               STAY OF CIVIL FORFEITURE PROCEEDINGS

        The Plaintiff, the United States of America, hereby moves for a stay of

  forfeiture proceeding pursuant to 18 U.S.C. § 981(g)(1). In support of its

  motion, the United States submits the following:

        1.     On December 31, 2019, the United States filed a Verified

  Complaint for Forfeiture In Rem, Doc. 1, seeking forfeiture pursuant to 18

  U.S.C. § 981(a)(1)(C) and 18 U.S.C. § 981(a)(1)(A), of the following:
Case 3:19-cv-01480-TJC-JBT Document 12 Filed 03/10/20 Page 2 of 5 PageID 55




               a.     22020 Front Beach Road, Unit 2, Panama City Beach, Bay
                      County, Florida 32413, including all improvements thereon
                      and appurtenances thereto, more particularly described as:

                       UNIT 2:

                      COMMENCE at the Northeast corner of Lot 10, Block 5,
                      Kiska Beach Subdivision, according to the Plat thereof, as
                      recorded in Plat Book 3, Page 24, of the Public Records of
                      Bay County, Florida; thence S23°22'32"W, along the East
                      line of said lot, a distance of 125.15 feet to the Southeast
                      corner of said lot; thence N66°28'49"W, along the South
                      line of said lot, a distance of 50.14 feet to the Northeast
                      corner of Lot 16, of said Block 5; thence S23°20'24"W,
                      along the East Line of said Lot 16, a distance of 16.47 feet;
                      thence leaving said East line, N66°39'36"W, a distance of
                      9.35 feet; thence N66°48'00"W, a distance of 22.25 feet;
                      thence S23°46'36"W, a distance of 8.04 feet; thence
                      N66°43'50"W, a distance of 18.78 feet to the POINT OF
                      BEGINNING; thence continue N66°43'50"W, a distance
                      of 18.62 feet; thence N23°18'04"E, a distance of 7.99 feet;
                      thence N66°37'29"W, a distance of 1.00 feet; thence
                      S23°45'08"W, a distance of 76.03 feet; thence S66°44'11"E,
                      a distance of 20.25 feet; thence N23°15'49"E, a distance of
                      68.04 feet to the POINT OF BEGINNING. Said parcel is
                      part of Lot 17, Block 5, of said Kiska Beach Subdivision.

                      Parcel Identification No. 36015-000-015; and

               b.      3232 Magnolia Islands Boulevard, Panama City Beach,
                       Bay County, Florida 32408, including all improvements
                       thereon and appurtenances thereto, more particularly
                       described as:

                       Lot 181 and 182, The Preserve on the Bay Phase IV-A,
                       according to the map or plat thereof, as recorded in Plat Book
                       19, Page 6 of the Public Records of Bay County, Florida.

                       Parcel Identification No. 31365-860-000

  (Defendant Properties).




                                           2
Case 3:19-cv-01480-TJC-JBT Document 12 Filed 03/10/20 Page 3 of 5 PageID 56




         2.     There is an ongoing federal criminal investigation which involves,

  inter alia, the same facts of this civil forfeiture proceeding, that is, whether the

  defendant properties were purchased with proceeds of health care fraud, mail

  fraud and wire fraud, in violation of 18 U.S.C. § 1347, 18 U.S.C. § 1341, and 18

  U.S.C. § 1343, and/or the financial transaction conducted to purchase the

  defendant properties were made in violation of 18 U.S.C. § 1957. Civil

  discovery would directly and adversely affect the ability of the government to

  conduct the related criminal investigation.

         3.     The undersigned has been informed by the Assistant United States

  Attorney handling the related federal criminal matter that the criminal

  investigation currently remains ongoing; therefore, the United States requests a

  stay of the instant civil forfeiture case until the conclusion of the related criminal

  investigation.

         4.     The United States knows of only three potential claimants to the

  Defendant Properties: title owner of 22020 Front Beach Road – Sabry Sarah

  Lynn White; title owner of 3232 Magnolia Islands Boulevard - the Edward

  Christopher White, Jr. Family Protection Trust; and Edward Christopher

  White, Jr., who conveyed his interest in the properties to the title owners above.

  The undersigned has been authorized by their attorney, A. Lee Bentley, III,




                                            3
Case 3:19-cv-01480-TJC-JBT Document 12 Filed 03/10/20 Page 4 of 5 PageID 57




  Esquire, to represent that the potential claimants consent to the stay of the civil

  case pending the conclusion of the criminal investigation.

                           MEMORANDUM OF LAW

        Title 18 United States Code, Section 981(g), provides for the stay of a

  civil forfeiture case pending the conclusion of a criminal investigation or trial.

  Section 981(g)(1) states: AUpon the motion of the United States, the court shall

  stay the civil forfeiture proceeding if the court determines that civil discovery

  will adversely affect the ability of the Government to conduct a related criminal

  investigation or the prosecution of a related criminal case.@

        WHEREFORE, for the reasons stated above, the United States

  respectfully moves this Court for an Order staying the civil forfeiture

  proceeding until the conclusion of the related criminal investigation.

                                           Respectfully submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney


                                    By:    s/ Bonnie A. Glober
                                           BONNIE A. GLOBER
                                           Assistant United States Attorney
                                           Florida Bar No. 0748307
                                           300 N. Hogan Street, Suite 700
                                           Jacksonville, Florida 32202
                                           Telephone: (904) 301-6300
                                           Facsimile: (904) 301-6310
                                           Email: bonnie.glober@usdoj.gov




                                           4
Case 3:19-cv-01480-TJC-JBT Document 12 Filed 03/10/20 Page 5 of 5 PageID 58




                          CERTIFICATE OF SERVICE

        I hereby certify that on March 10, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which will

  send a notice of electronic filing to the following:

                      A. Lee Bentley, III, Esquire


                                           By:    s/ Bonnie A. Glober
                                                  BONNIE A. GLOBER
                                                  Assistant United States Attorney




                                           5
